Citation Nr: 0329755	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back strain 
(low back disability).

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for hallux valgus.

4.  Entitlement to service connection for hammer toes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claims of entitlement 
to service connection for low back strain, bilateral pes 
planus, hallux valgus and hammer toes.  The veteran perfected 
a timely appeal of these determinations to the Board.

As a preliminary matter, although the RO combined the 
veteran's bilateral pes planus, hallux valgus and hammer toe 
claims into one issue and denied the claim on the basis that 
the condition existed prior to service and was not aggravated 
by service, because only pes planus and "overlapping toes" 
were noted at service entry and since VA recognizes each 
disability as a separate condition, as reflected by its 
promulgation of separate diagnostic codes for each disorder, 
i.e., Diagnostic Code 5276 for pes planus, 5280 for hallux 
valgus, and 5282 for hammer toes, the Board has identified 
these claims as separate issues as reflected on the title 
page.

In May 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA office.




REMAND

The veteran contends, in essence, that his low back 
disability, bilateral pes planus, hallux valgus and hammer 
toes either had its onset in service or was aggravated during 
or as a result of his period of active duty.  In support, he 
points out that he was treated for each of these conditions 
during service and that he has suffered from each of these 
disabilities since that time.  

In denying the veteran's low back claim, the RO alternatively 
concluded that it was not related to service because his in-
service low back symptoms and treatment did not reflect the 
onset of a chronic disability.  The RO also determined that 
his current low back symptoms were attributable to his 
Charcot-Marie Tooth dystrophy, which was not related to 
service.  With respect to his three foot conditions, i.e., 
bilateral pes planus, hallux valgus and hammer toes, the RO 
lumped them together as one issue and held that because pes 
planus with overlapping toes were noted at service entry, 
there was no presumption of soundness.  The RO further 
concluded that there was no evidence that the condition was 
permanently worsened as a result of service; the RO also held 
that it was due to his nonservice-connected Charcot-Marie 
Tooth dystrophy.

In October 2002, the RO afforded the veteran a VA orthopedic 
examination.  Unfortunately, the physician did not have the 
opportunity to review the veteran's service medical records; 
instead, he stated,

According to VA Form 21-2507[,] service 
medical records from July 1971 to April 
1973 show one instance of treatment in 
April 1973 for complaints of low back 
pain, treated for low back strain.  An 
opinion is requested as to whether the 
veteran's current back condition was 
permanently aggravated 'beyond the 
normal' during his period of active 
military service, including complete 
rational[e] for the conclusions reached.

The examiner diagnosed the veteran as having lumbosacral 
strain, underlying lordosis, with secondary degenerative 
joint disease; increased lumbar lordosis secondary to 
kyphoscoliosis of thoracic spine; and bilateral Charcot-Marie 
Tooth dystrophy with atrophy of the muscles of the lower 
legs, pes planus, hammer toes, and absent deep tendon 
reflexes on both lower legs.  

Subsequent to offering those impressions, the physician 
opined that the veteran's lumbosacral strain was secondary to 
the bilateral Charcot-Marie Tooth dystrophy, which he 
explained caused a skeletal imbalance with atrophy of the 
muscles of the lower legs and an absence of reflexes of the 
lower legs.  The examiner added that the veteran's current 
low back condition was not "permanently aggravated beyond 
the normal course of active military service."  He further 
opined that the veteran's low back condition was secondary to 
his muscular dystrophy with his skeletal deformities of the 
thoracic spine and lower legs, and that the spine deformities 
were subsequently "complicated" by his degenerative joint 
disease.

The Board finds numerous problems with the October 2002 
examiner's quite detailed medical opinion.  In this regard, 
the Board notes that the veteran, who was discharged from 
active duty in August 1973, testified at the May 2003 hearing 
that he was initially diagnosed as having Charcot-Marie Tooth 
dystrophy only two years earlier, i.e., approximately 28 
years following his separation from service.  In offering his 
assessment, the examiner neither acknowledged nor explained 
the time issue, which is especially important in light of the 
veteran's statements and testimony that he had no low back 
problems prior to service, and has suffered from this 
condition since that time.

Moreover, as the veteran's representative corrected pointed 
out in June 2003 written argument, the October 2002 
examiner's diagnoses and assessments are of no probative 
value because they are based on an inaccurate factual 
background.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that medical opinions based on an 
inaccurate factual background must be rejected because a 
rejection of the factual predicate necessarily involves a 
rejection of the etiological opinion based on that predicate.  
See Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Accordingly, and for the 
reasons set forth below, the veteran must be afforded an 
appropriate VA examination, and that examiner must have the 
opportunity to review the veteran's claims folder, and this 
remand, which discusses that pertinent factual and legal 
background.

The Report of Medical Examination at the veteran's entry into 
service, dated in July 1971, shows that he was diagnosed as 
having "moderate pes planus, overlapping toes, 
asymptomatic"; no back deformity was noted.  The law 
requires that every veteran be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  

Here, in light of the above, because the veteran was 
diagnosed as having pes planus and overlapping toes, the 
presumption of soundness has been rebutted as to his 
bilateral pes planus; however, the Board notes that it is an 
unresolved medical question whether the diagnosis of 
"overlapping toes" refers to either his hallux valgus, 
hammer toes, or both.  Further, notwithstanding the October 
2002 examiner's opinion, because no back deformity was noted 
at service entry, under the law he is presumed sound at 
service entry with respect to this condition.  

In addition, as the veteran's representative highlights in 
the June 2003 written argument, the service medical records 
show that in January 1972, the veteran was treated for 
numerous foot problems and was diagnosed as having bilateral 
pes planus, bilateral hallux valgus and bilateral hammer toe 
deformity, and the examiner noted that the bilateral pes 
planus was symptomatic.  In January 1972, the veteran was 
also placed on duty with temporary limitations due to his 
symptomatic bilateral pes planus, with no crawling, stooping, 
running, jumping, prolonged standing or marching.  In March 
1972 he was seen for complaints of a symptomatic hammer toe 
deformity, and the veteran was placed other a limited 
profile, with no marching, standing or prolonged running.  
Further, in April 1972, the veteran had surgery to treat this 
condition.  Thereafter, a service examiner indicated that the 
veteran's MOS might need to be changed due to his foot 
problems.  The veteran was also treated for painful calluses 
in May 1972.

With respect to his low back, in September 1971, he was seen 
for complaints of low back pain and was diagnosed as having 
sore muscles.  In April 1973, when seen for low back 
complaints, as his representative points out in June 2003 
written argument, an examiner indicated that he had reduced 
pinprick on his left leg and knee and diagnosed him as having 
low back strain and prescribed Robaxin to treat the 
condition.

Further, the Report of Medical Examination at separation from 
service, dated in April 1973, reflects that the veteran had a 
P3 profile for "hallux valgus (hammer toes)," and was noted 
to have slight kyphosis of the lower thoracic spine.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

In light of the above, on remand, VA needs to determine 
whether the veteran's hallux valgus and/or hammer toes 
existed prior to service based on the service entry 
assessment of "overlapping toes."  Thereafter, based on the 
medical evidence received on that question, VA needs to 
determine whether his bilateral pes planus, and, if 
appropriate, his hallux valgus and/or hammer toes, were 
chronically worsened during or as a result of service beyond 
the natural progress of these conditions; if the examiner 
opines that the assessment of overlapping toes does not refer 
to either his hallux valgus or his hammer toes, then the 
veteran must be deemed to have been sound at service entry 
for these conditions, absent clear and unmistakable medical 
evidence to the contrary.  

In this regard, the Board notes it is precluded from reaching 
its own unsubstantiated medical conclusions, and is instead 
bound by on these matters by the medical evidence of record.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  As such, where, as 
here, a case present unresolved medical questions because the 
medical evidence of record is insufficient, it is incumbent 
on the Board to supplement the record prior to issuing a 
decision.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
Colvin v. Derwinski, 1 Vet. App. at 175.

With respect to his low back, especially in light of the in-
service findings, as well as the veteran's report of having 
chronic low back problems since his period of active duty the 
examiner must comment on the likelihood that he currently has 
a low back disability that is related to or had its onset 
during service.  See Charles v Principi, 16 Vet. App. 370, 
374-75 (2002) (the Court held that the veteran is competent 
to report that he has experienced a continuity of 
symptomatology).

Superimposed on the analysis is the October 2002 VA 
examiner's assessment that the veteran suffers from Charcot-
Marie Tooth dystrophy.  In light of the in-service findings, 
it is essential to determine whether it is at least as likely 
as not that the veteran's in-service findings, such as 
reduced pinprick, are attributable or representative the 
initial manifestations of this condition, or rather, whether 
he has this condition as well as other disabilities that were 
related to or had their onset during his period of service.

Further, the Board notes that during the course of this 
lengthy appeal, which has been pending since August 1998, the 
VCAA was enacted in November 2000.  This liberalizing law is 
applicable to the appellant's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In a November 2, 2001 letter, the RO informed the veteran of 
the basic requirements of a claim of direct service 
connection.  In the letter, however, as well as in the 
statement of the case and supplemental statement of the case, 
neither the veteran nor his representative were notified of 
the veteran of the specific type of evidence needed to 
substantiate his claims, as well as what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that, on remand, the RO must inform the veteran and his 
representative of the VCAA and its notification provisions 
and their applicability to his appeal.  Accordingly, for this 
reason as well, the case must be remanded.  

A review of the claims folder further reveals that the 
veteran has received VA outpatient care at the Central Texas 
Health Care System; however, records of his treatment, dated 
since September 2001, have not been associated with the 
claims folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these 
outstanding VA and private medical records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2002).  As 
such, for this reason too, this appeal must be remanded.  

Finally, the Board notes that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit came to a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response; here, in the November 2, 2001, letter, 
the RO advised the veteran that had to submit evidence in 
support of his claim "by December 2, 2001."  Therefore, 
because this case is being remanded for additional 
development, on remand, the RO must take this opportunity to 
inform the veteran that he has a full year is allowed to 
respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
service connection for low back 
disability, bilateral pes planus, hallux 
valgus and hammer toes.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any back 
and foot problems.  This should 
specifically include records of his 
treatment at the VA Central Texas Health 
Care System, dated since September 2001.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and etiology of the veteran's low 
back disability and various foot 
conditions found to be present.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge this review in the 
examination report.  All indicated 
studies should be conducted, and the 
examiner should identify all back and 
foot disorders found to be present.  The 
examiner should rule in or rule out a 
diagnosis of Charcot-Marie Tooth 
dystrophy.  If the examiner diagnoses the 
veteran as having Charcot-Marie Tooth 
dystrophy, the examiner should state 
whether it is at least as likely as not 
that the veteran's complaints and 
treatment for back and foot problems 
represented the initial manifestations of 
this disability.  If this condition is 
diagnosed, the examiner should also state 
whether it is at least as likely as not 
that the syndrome became manifest within 
one year of the veteran's discharge from 
service, i.e., by August 1974.  Further, 
if the examiner assesses the veteran as 
having Charcot-Marie Tooth dystrophy, if 
he or she opines that it is less likely 
than not that the syndrome either had its 
onset during service or within the 
veteran's first post-service year, then 
that examiner should explain the 
relationship, if any, between the 
diagnosis of Charcot-Marie Tooth 
dystrophy and the veteran's documented 
back and foot symptoms during service.

Regardless of whether Charcot-Marie Tooth 
dystrophy is diagnosed, the examiner 
should opine as to whether it is at least 
as likely as not that the veteran has a 
back disability that either was caused by 
or had its onset during service.

With respect to the veteran's bilateral 
pes planus, hallux valgus and hammer 
toes, the examiner should state whether:  
(1) the veteran's hallux valgus and 
hammer toes clearly and unmistakably 
existed prior to his entrance into active 
military service in August 1971; if so, 
(2) whether his bilateral pes planus, 
hallux valgus and hammer toes increased 
in severity during the veteran's period 
of service from August 1971 to August 
1973; (3) if it is determined that either 
his bilateral pes planus, hallux valgus 
and hammer toes increased in severity 
during his period of service, whether 
there is clear and unmistakable evidence, 
which may include medical facts and 
principles, that such increases were due 
to the natural progress of any of the 
conditions.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


